Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
No adequate support found for the retainer includes a continuous layer of the thermoplastic synthetic material which connects to at least two portions of the thermoplastic synthetic material where the at least two portions of the thermoplastic synthetic material are not connected to each other without the continuous layer of the thermoplastic synthetic material. According to elected species (figures 1-3), the retainer includes continuous layer. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is not clear what is meant by the retainer includes a continuous layer of the thermoplastic synthetic material which connects to at least two portions of the thermoplastic synthetic material where the at least two portions of the thermoplastic synthetic material are not connected to each other without the continuous layer of the thermoplastic synthetic material. According to figures 1-3, the retainer is a continuous structure. It is not clear what two portions of the thermoplastic material is being claimed here. As best understood, the claim is treated as the retainer comprising a continuous layer.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yousefian (5,536,169). 

    PNG
    media_image1.png
    583
    754
    media_image1.png
    Greyscale

Yousefian discloses a retainer (figures 1-6) capable for stabilizing a position of teeth of a human dentition, the retainer comprising: an arc (fig.1) that has a curvature so that the retainer is applicable to teeth of an upper jaw or lower jaw of a patient to be treated (fig. 1), wherein the retainer Includes a plurality of local shapes (e.g. shapes that are intended for interproximal regions) that are arranged along a center line of the retainer and that are oriented perpendicular to the center line (col. 4, lines 45-47), wherein the local shapes are respectively adapted to cooperate with interdental spaces between adjacent teeth (fig. 5), wherein the retainer is formed from a thermoplastic synthetic  material (e.g. acrylic; col. 3 lines 60-62) that is capable of being processible by a 3-D printing method; wherein the retainer is integrally provided in one piece from the thermoplastic synthetic materials as see in the figures; the retainer has a three dimensional shape so that the center line of the retainer does not extend entirely in one plane (see figures).  

Yousefian is silent about the explicitly disclosing the retainer is configured so that a height of the retainer measured parallel to a vertical axis of the retainer has a dimension of at least twice or three times a thickness of the retainer; however, Yousefian clearly shows the height is significantly more than the thickness based on the provided figures. Thus one of ordinary skill in the art before the effective date of the claimed invention would understand to maintain sufficient height (twice or more) of the retainer based on the size of the teeth with respect to the thickness of the retainer to retain the teeth in a desired arrangement. 
Regarding the at least one local shapes of the retainer has a curvature radius of less than 1.0 mm, Yousefian discloses the retainer is made from a plaster case of teeth being made first and strips of polymer material are laid along the case of the teeth to form strips thereafter and lateral projections 21 (i.e. local shapes) formed to fill spaces between the teeth (col. 3, lines 52-59). The projections are pointy similar to the application’s invention. Thus one of ordinary skill in the art before the effective date of the claimed invention would understand to form the pointy projection with radius of curvature (less than or greater than 1 mm) based on the interproximal spaces of the treated teeth to maintain the teeth in the desired arrangement. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yousefian as applied to claim 1 above, and further in view of Li et al. (2013/0302742).
Yousefian discloses the invention substantially as claimed except for the thermoplastic being polyetheretherketone; however, polyetheretherketone, acrylic are known in the art for making dental appliances. Li teaches dental appliance comprising polyetheretherketone ([0029]).  It would have been obvious to one of ordinary skill  before the effective date of the claimed invention to modify Yousefian by selecting the material as claimed since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co. v. International Corp., 325 U.S. 327, 65.
Regarding claim 14, as best understood by the Examiner, the retainer includes a continuous layer of the thermoplastic synthetic material (see inner continuous layer on a lingual figure 5) which connects to at least two portions of the thermoplastic synthetic material where the at least two portions of the thermoplastic synthetic material are not connected to each other without the continuous layer of the thermoplastic synthetic material (fig. 5); the at least two portions of the thermoplastic synthetic material are capable to be glued to a lingual surface of a tooth if one desires to do so. 
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. In response to the applicant’s remarks regarding the retainer is integrally provided in one piece, it is noted that Yousefian’s retainer is formed integrally in one-piece. The term “integrally” is defined as “formed as a unit with another part.” The retainer of Yousefian is formed as a unit with another part (i.e. wire). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772